Citation Nr: 0922270	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1967 to 
February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remanded the Veteran's claim of entitlement to a 
rating in excess of 30 percent for sarcoidosis in February 
2008 to obtain a VA examination and to obtain VA treatment 
records.  After this was accomplished, and consistent with 
the requirements of 38 C.F.R. § 19.31, the Board requested 
the claim be readjudicated, and if it remained denied, the 
Veteran and his representative were to be provided a 
supplemental statement of the case before returning the 
matter to the Board.  

While additional records were obtained, and the Veteran was 
examined for VA purposes in September 2008, the current 
record does not reflect the claim to have been readjudicated, 
and no supplemental statement of the case was issued.  

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

Under the circumstances described above, another remand is 
now required, for the following action:  
Readjudicate the Veteran's claim of 
entitlement to a rating in excess of 30 
percent for sarcoidosis.  If the claim 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response before 
returning the claim to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

